Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     This FIRST AMENDMENT TO CREDIT AGREEMENT dated as of the 30th day of
November, 2009, by and among CALGON CARBON CORPORATION, a Delaware corporation
(the “Borrower”), each of the Guarantors (as defined in the Credit Agreement, as
hereafter defined), the Lenders (as defined in the Credit Agreement) and FIRST
COMMONWEALTH BANK, a Pennsylvania state bank, in its capacity as administrative
and collateral agent for the Lenders hereunder (in such capacity, the “Agent”),
as an Issuing Bank and Swing Loan Lender (the “First Amendment”).
WITNESSETH:
     WHEREAS, pursuant to that certain Credit Agreement, dated May 8, 2009, by
and among the Borrower, each of the Guarantors, the Lenders and the Agent (the
“Credit Agreement”), pursuant to which, among other things, the Borrower and the
other Loan Parties have requested the Lenders to provide a revolving credit
facility to the Borrower in a maximum principal amount of $95,000,000 (subject
to increase as provided in Section 2.10 of the Credit Agreement), with a term
out of up to $50,000,000; and
     WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement and the Lenders and the Agent desire to permit such amendments
pursuant to the terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
     1. All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement (as
amended by this First Amendment) unless the context clearly indicates otherwise.
     2. The first and second “WHEREAS” clauses of the Credit Agreement are
hereby deleted in their entirety and in their stead is inserted the following:
     A. The Borrower and the other Loan Parties have requested the Lenders to
provide a revolving credit facility to the Borrower in a maximum principal
amount of $95,000,000 (subject to increase as provided in Section 2.10 of this
Agreement), with a term out of up to $50,000,000.
     B. The revolving credit facility shall be used to provide for general
corporate purposes including working capital financing, letters of credit,
permitted acquisitions and capital expenditures.
     3. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:

 



--------------------------------------------------------------------------------



 



     “CMCC Transaction” means the acquisition by the Borrower of all of the
equity interests of CMCC not currently owned by the Loan Parties, whether by
stock purchase, redemption by CMCC or otherwise.
     “Demand Note” means that certain unsecured revolving demand note dated on
or after the date of the First Amendment from the Borrower to First National
Bank of Pennsylvania in an amount not to exceed, at any time, $2,000,000.
     “First Amendment” means that certain First Amendment to Credit Agreement
dated as of the 30th day of November, 2009, by and among the Borrower, the
Lenders and the Agent.
     “Foreign Indebtedness (Japan)” has the meaning assigned to that term in
Section 9.1(k).
     “Foreign Subsidiary (Japan)” means, subsequent to the closing of the CMCC
Transaction, the former CMCC Joint Venture.
     “Permitted Letters of Credit” means those certain letters of credit issued
by First Commonwealth or another Lender (or Affiliate of First Commonwealth or
such other Lender) on behalf of the Borrower or another Loan Party (or a
Subsidiary of a Loan Party) that are not Letters of Credit hereunder; provided,
that the aggregate amount of any such letters of credit shall not exceed, at any
time, $8,000,000.
     4. Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and in their stead inserting the
following:
     “Applicable Margin” means the percentage margin to be added to the related
Interest Rate Option based on the Leverage Ratio then in effect, as set forth on
the pricing grid on Annex I below the “Base Rate Margin” or the “Euro-Rate
Margin” heading, as applicable; provided, that any change in the Applicable
Margin shall be based upon the financial statements and Compliance Certificates
provided pursuant to Section 10.1 and Section 10.2 and shall become effective on
the first day of the month following the earlier of (i) the date such financial
statements are due or (ii) the date such financial statements are delivered, in
accordance with Section 10.1, Section 10.2 and Section 10.3. Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Margin for any period shall be subject to the provisions of
Section 4.6(b).

-2-



--------------------------------------------------------------------------------



 



     “Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations, (b) Hedge Liabilities and (c) reimbursement obligations of
any Loan Party (or a Subsidiary of a Loan Party) under any Permitted Letter of
Credit; provided, that written notice of any such Banking Services Obligations
or Hedge Liabilities, or any Permitted Letter of Credit, shall be provided to
the Agent by the Lender thereto (or its Affiliate) on a monthly or quarterly
basis, as may be agreed by the Agent and such Lender (or Affiliate thereof), or
as may otherwise be required by the Agent in the exercise of its reasonable
discretion, with such notice to be sufficiently detailed to identify such
Banking Service Obligations, Hedge Liabilities or Permitted Letters of Credit as
Secured Obligations entitled to the benefits of the Collateral Documents.
     5. Section 1.1 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety:
     “Capital Plan”
     “Columbus Remediation”
     “Convertible Notes”
     “Convertible Note Indenture”
     “Unanticipated Remediation”
     6. Section 8.10 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
     Use of Proceeds. The Loan Parties will use the Letters of Credit and the
proceeds of the Loans only for the ongoing general corporate and working capital
needs of the Loan Parties, including Capital Expenditures and permitted
acquisitions. The Loan Parties shall not use the Letters of Credit or the
proceeds of the Loans for any purposes which contravenes any applicable Law or
any provision hereof.
     7. Subsection (e) of Section 8.16 of the Credit Agreement is hereby deleted
in its entirety and in its stead is inserted the following:
     (e) [Reserved];
     8. Section 9.1 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
     Indebtedness. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:

-3-



--------------------------------------------------------------------------------



 



     (a) the Secured Obligations;
     (b) Indebtedness (i) of a Loan Party to another Loan Party, (ii) of a Loan
Party to any wholly owned Subsidiary of a Loan Party, or (iii) of any Foreign
Subsidiary to another Foreign Subsidiary, which is, in any case, subordinated in
accordance with the provisions of Section 8.11;
     (c) [Reserved];
     (d) Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;
     (e) Indebtedness owed to any Person in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;
     (f) Indebtedness of the Borrower’s Foreign Subsidiary, Calgon Carbon
(Tianjin) Co., Ltd., so long as the aggregate principal amount of such
Indebtedness outstanding does not, at any time, exceed the Dollar Equivalent of
$2,500,000, and any Guaranty by the Borrower or any Subsidiary of such
Indebtedness;
     (g) Indebtedness of the Borrower to support the Belgium Economic
Development Project, so long as the aggregate principal amount of such
Indebtedness outstanding does not, at any time, exceed €6,500,000, and any
Guaranty by any Subsidiary of such Indebtedness;
     (h) any Guaranty by the Borrower or any Subsidiary of Indebtedness of the
CMCC Joint Venture, so long as the aggregate principal amount of such
Indebtedness outstanding which is secured by any such Guaranty does not, at any
time, exceed the Dollar Equivalent of $12,500,000; provided, that this
subsection (h) shall be effective until the closing of the CMCC Transaction and
on and after such closing shall be null, void and of no further force or effect,
without any further action on the part of the Agent or any of the Loan Parties;
     (i) any Existing Letters of Credit and any Permitted Letters of Credit;
     (j) unsecured Indebtedness of the Borrower to First National Bank of
Pennsylvania evidenced by the Demand Note; provided, that the form of Demand
Note is acceptable to the Agent in the exercise of its reasonable discretion;

-4-



--------------------------------------------------------------------------------



 



     (k) Indebtedness of the Foreign Subsidiary (Japan) so long as the aggregate
principal amount of all such Indebtedness outstanding does not, at any time,
exceed the Dollar Equivalent of $35,000,000 (the “Foreign Indebtedness
(Japan)”); provided, that the material documents evidencing the Foreign
Indebtedness (Japan) are acceptable to the Agent in the exercise of its
reasonable discretion; and provided, further, that this subsection (k) shall not
be effective prior to the closing of the CMCC Transaction and, upon such
closing, shall take effect without any further action on the part of the Agent
or any of the Loan Parties;
     (l) any Guaranty by the Borrower or any Subsidiary of the Foreign
Indebtedness (Japan), so long as the aggregate principal amount of such
Indebtedness outstanding which is secured by any such Guaranty does not, at any
time, exceed the Dollar Equivalent of $35,000,000; provided, that the material
documents evidencing such Guaranty are acceptable to the Agent in the exercise
of its reasonable discretion; and provided, further, that this subsection
(l) shall not be effective prior to the closing of the CMCC Transaction and,
upon such closing, shall take effect without any further action on the part of
the Agent or any of the Loan Parties; and
     (m) any other existing Indebtedness as set forth on Schedule 9.1 (including
any extensions or renewals thereof), together with, without duplication, any
Guarantees, Capital Lease Obligations, Purchase Money Security Interests and
other Indebtedness incurred after the Closing Date (including any Indebtedness
which is described in any preceding paragraph in this Section 9.1, but is in
excess of the maximum amount described therein), so long as the aggregate
principal amount (or guaranteed lease payment amount with respect to non-capital
leases) of all such Indebtedness outstanding does not, at any time, exceed
$35,000,000.
     9. Subsections (e) and (f) of Section 9.2 of the Credit Agreement are
hereby deleted in their entirety and in their stead is inserted the following:
     (e) other Liens, securing Indebtedness permitted under Section 9.1(m) so
long as the aggregate principal amount (or guaranteed lease payment amount with
respect to non-capital leases) of all such Indebtedness outstanding does not, at
any time, exceed $35,000,000; provided, that with respect to Liens securing any
such Indebtedness of the Borrower or any Domestic Subsidiary (for purposes of
this subsection (e), “Specified Indebtedness”), (i) Specified Indebtedness shall
be incurred solely to finance the acquisition, construction or improvement of
any fixed or capital assets (whether or not constituting purchase money
Indebtedness) of the Borrower or such Domestic Subsidiary, including Capital
Lease Obligations and any Indebtedness assumed in connection

-5-



--------------------------------------------------------------------------------



 



with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof (for purposes of this subsection (e), each a
“Specified Indebtedness Transaction”), (ii) any Specified Indebtedness shall be
incurred prior to or within 90 days after the closing or completion of the
related Specified Indebtedness Transaction and (iii) the aggregate principal
amount of Specified Indebtedness secured by Liens permitted by this proviso to
subsection (e) shall not exceed $15,000,000 at any time outstanding;
     (f) other Liens, securing Indebtedness permitted under Section 9.1(k);
provided, that the aggregate principal amount of Indebtedness secured by Liens
permitted by this clause (f) shall not exceed $35,000,000 at any time
outstanding; and
     10. Subsection (i) of Section 9.4 of the Credit Agreement is hereby deleted
in its entirety and in its stead is inserted the following:
     (i) other loans and advances to and investments in Foreign Subsidiaries,
Inactive Domestic Subsidiaries, partnerships and joint ventures in an aggregate
amount not in excess of $35,000,000 at any time outstanding.
     11. Section 9.6 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
     Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, except that:
     (a) any Loan Party other than the Borrower may consolidate with or merge
into another Loan Party which is wholly-owned by one or more of the other Loan
Parties;
     (b) any Loan Party other than the Borrower may consolidate with, merge
into, or acquire assets or capital stock of another Person who is principally
engaged in a business permitted hereunder (a “Target”), so long as:
          (i) no Event of Default or Default exists or would result therefrom;
          (ii) immediately following any payment made with respect thereto there
is minimum availability under the Revolving Credit Commitment of $20,000,000;

-6-



--------------------------------------------------------------------------------



 



          (iii) the total consideration, in aggregate, paid for all such
transactions in any fiscal year of the Borrower does not exceed 20% of Net Worth
(as reported in the most recent Compliance Certificate);
          (iv) the total consideration, in aggregate, paid for all such
transactions does not exceed 35% of Net Worth (as reported in the most recent
Compliance Certificate);
          (v) at the time of such merger, consolidation or acquisition, either
(A) the Target was (1) solvent and (2) had positive pre-tax net income (under
GAAP) for the immediately preceding trailing twelve month period, or (B) if the
Target did not meet the criteria set forth in (A), then the total consideration
paid for such transaction, together with the aggregate consideration paid for
all similar transactions (1) in any fiscal year of the Borrower does not exceed
$10,000,000 and (2) does not exceed $20,000,000 in the aggregate during the term
of this Agreement;
          (vi) the Borrower provides to the Agent a written certification with
respect to the compliance of such transaction with all such terms, not later
than five (5) Business Days prior to such transaction; and
          (vii) in each case in which the Target becomes a new Domestic
Subsidiary, the Borrower shall immediately cause such new Domestic Subsidiary to
join this Agreement as a Loan Party pursuant to Section 8.16;
     (c) any Inactive Domestic Subsidiary may be dissolved or merged or
consolidated into any Loan Party;
     (d) any Foreign Subsidiary (which is not a Loan Party) may be merged or
consolidated into any other Foreign Subsidiary; and
     (e) the CMCC Transaction; provided, that (i) the material documents
relating to this transaction are acceptable to the Agent in the exercise of its
reasonable discretion and (ii) prior notice of the closing of the transaction
shall be timely provided by the Borrower to the Agent.
     12. Section 9.9 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
     Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, own or create
directly or indirectly any Subsidiaries other than: (a) any Domestic Subsidiary
(other than any Inactive Domestic Subsidiary) which has joined this Agreement as
Guarantor on the Closing Date; (b) any Domestic Subsidiary formed after the
Closing Date which joins this Agreement as a Guarantor pursuant to Section 8.16;
(c) any Foreign Subsidiary existing as

-7-



--------------------------------------------------------------------------------



 



of the Closing Date; and (d) any Foreign Subsidiary created or acquired after
the Closing Date in compliance with this Agreement (including, without
limitation, Section 9.4 and Section 9.6 hereof). Each of the Loan Parties shall
not, other than to the extent permitted under Section 9.4 or Section 9.6 hereof,
become or agree to: (i) become a general or limited partner in any general or
limited partnership, except that the Loan Parties may be general or limited
partners in other Loan Parties; (ii) become a member or manager of, or hold a
limited liability company interest in, a limited liability company, except that
the Loan Parties may be members or managers of, or hold limited liability
company interests in, other Loan Parties; or (iii) become a joint venturer or
hold a joint venture interest in any joint venture.
     13. Section 9.15 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
     Changes in Material Documents. Each of the Loan Parties shall not, and
shall not permit any of its Domestic Subsidiaries to (a) amend in any respect
its certificate of incorporation (including any provisions or resolutions
relating to capital stock), by-laws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (b) the documentation governing
any material Indebtedness, without, in any case, providing at least thirty
(30) calendar days’ prior written notice to the Agent (or such lesser notice as
agreed to by the Agent) and, in the event such change would be adverse to the
Lenders, as determined by the Agent in its sole discretion, obtaining the prior
written consent of the Required Lenders.
     14. Section 9.16 of the Credit Agreement is hereby deleted in its entirety
and in its stead is inserted the following:
     Capital Expenditures. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, make any Capital Expenditures other than:
(a) from January 1, 2009 through December 31, 2009, Capital Expenditures in an
amount not to exceed $60,000,000; (b) from January 1, 2010 through December 31,
2013, Capital Expenditures in an aggregate amount not in excess of $280,000,000;
provided, that such expenditures do not exceed, in the aggregate, $85,000,000 in
any fiscal year; and (c) from January 1, 2014 through the Term Loan Maturity
Date, Capital Expenditures in an amount not to exceed $25,000,000.
     15. Schedule 9.16 to the Credit Agreement is hereby deleted in its
entirety.
     16. Exhibit E to the Credit Agreement is hereby deleted in its entirety and
replaced by Exhibit E attached hereto.

-8-



--------------------------------------------------------------------------------



 



     17. The provisions of Section 2 through 16 of this First Amendment shall
not become effective until the Agent has received the following, each in form
and substance reasonably acceptable to the Agent:

  (a)   this First Amendment, duly executed by the Borrower, the other Loan
Parties and the Lenders; and     (b)   such other documents as may be reasonably
requested by the Agent.

     18. The Loan Parties, jointly and severally, hereby reconfirm and reaffirm
all representations and warranties, agreements and covenants made by the Loan
Parties and pursuant to the terms and conditions of the Credit Agreement, except
as such representations and warranties (including any written disclosures
provided to the Agent by the Loan Parties on or after the Closing Date of the
Credit Agreement), agreements and covenants may have heretofore been amended,
modified or waived in writing in accordance with the Credit Agreement, and
except any such representations or warranties made as of a specific date or
time, which shall have been true and correct in all material respects as of such
date or time.
     19. The Loan Parties, jointly and severally, hereby acknowledge and agree
that each of the Collateral Documents continues to secure prompt payment when
due of the Loan Parties’ Obligations under the Credit Agreement.
     20. The Loan Parties, jointly and severally, hereby represent and warrant
to the Lenders and the Agent that (i) each Loan Party has the full legal power
and authority to enter into, execute, deliver and carry out this First
Amendment; (ii) the officers of each Loan Party executing this First Amendment
have been duly authorized to execute and deliver the same and bind such Loan
Party with respect to the provisions hereof; (iii) the execution and delivery
hereof by any Loan Party and the consummation of the transactions herein
contemplated or compliance with the terms and provisions hereof and of the
Credit Agreement by any of them will not and do not violate or conflict with,
constitute a default under or result in any breach of (A) the organizational
documents of any Loan Party or any Subsidiary of any Loan Party or (B) any Law
or any material agreement or instrument or order, writ, judgment, injunction or
decree to which any Loan Party or any Subsidiary of any Loan Party is a party or
by which it or any of its Subsidiaries is bound or to which it is subject, or
result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of any Loan Party or
any of its Subsidiaries (other than Liens granted under the Loan Documents) and
(iv) this First Amendment, the Credit Agreement and the documents executed or to
be executed by each Loan Party in connection herewith or therewith constitute,
or will constitute, legal, valid and binding obligations of such Loan Party on
and after its date of delivery thereof, enforceable against such Loan party in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance.
     21. The Loan Parties, jointly and severally, represent and warrant that
(i) no Event of Default exists under the Credit Agreement, nor will any occur as
a result of the execution and delivery of this First Amendment or the
performance or observance of any provision hereof; (ii)

-9-



--------------------------------------------------------------------------------



 



the Schedules attached to and made part of the Credit Agreement (together with
any written disclosures provided to the Agent by the Loan Parties on or after
the Closing Date of the Credit Agreement) are true and correct as of the date
hereof in all material respects (except representations and warranties which
expressly relate soley to an earlier date or time, which representations and
warranties shall be true and correct on and as of the specific dates or times
referred to therein) and there are no material modifications or supplements
thereto; and (iii) no Loan Party presently has any claims or actions of any kind
at law or in equity against the Lenders or the Agent arising out of or in any
way relating to the Credit Agreement or the other Loan Documents.
     22. Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.
     23. The agreements contained in this First Amendment are limited to the
specific agreements made herein. Except as amended hereby, all of the terms and
conditions of the Credit Agreement shall remain in full force and effect. This
First Amendment amends the Credit Agreement and is not a novation thereof.
     24. This First Amendment may be executed in any number of counterparts and
by the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.
     25. This First Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to its conflicts of law principles.
[INTENTIONALLY LEFT BLANK]

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto,
have caused this First Amendment to be duly executed by their duly authorized
officers on the day and year first above written.

                          BORROWER:    
 
                ATTEST:   CALGON CARBON CORPORATION    
 
               
/s/ Richard D. Rose
  By:   /s/ John S. Stanik (SEAL)              
Name:
Richard D. Rose       Name: John S. Stanik    
 
             
Title:
Vice President, General Counsel       Title:   President and    
 
             
 
and Secretary      
 Chief Executive Officer
   
 
                        GUARANTORS:    
 
                ATTEST:   CALGON CARBON INVESTMENTS, INC.    
 
               
/s/ Gail A. Gerono
  By:   /s/ John S. Stanik (SEAL)              
Name:
Gail A. Gerono       Name: John S. Stanik    
 
             
Title:
Secretary       Title:   President    
 
             
 
                ATTEST:   BSC COLUMBUS, LLC    
 
               
/s/ Leroy M. Ball
  By:   /s/ Robert P. O’Brien (SEAL)              
Name:
Leroy M. Ball       Name: Robert P. O’Brien    
 
             
Title:
Manager       Title:   Manager    
 
             
 
                ATTEST:   CCC COLUMBUS, LLC    
 
               
/s/ Leroy M. Ball
  By:   /s/ Robert P. O’Brien (SEAL)              
Name:
Leroy M. Ball       Name: Robert P. O’Brien    
 
             
Title:
Manager       Title:   Manager    
 
             

 



--------------------------------------------------------------------------------



 



            FIRST COMMONWEALTH BANK,
individually as a Lender, as Agent, Issuing Bank and Swing Loan Lender
      By:   /s/ C. Forrest Tefft       Name:   C. Forrest Tefft        Title:  
Senior Vice President       
CITIZENS BANK OF PENNSYLVANIA
      By:   /s/ Andy J. Arduini       Name:   Andy J. Arduini       Title:  
Vice President      
FIRST NATIONAL BANK OF PENNSYLVANIA
      By:   /s/ John L. Hayes       Name:   John L. Hayes       Title:   Senior
Vice President  

 